Rule 1921. Notice to the Chief Justice and [to] the Judicial Conduct Board.
Whenever a judge receives notice that he or she is the subject of any federal or
state criminal investigation or prosecution through a target letter, a subject
letter, a presentment, an indictment, an arrest, a summons, a complaint, [or by
any] other legal process, or any other means from the investigating or
prosecuting authority, unless precluded by order of court, the judge must
report the receipt of such notice in writing to the Chief Justice and [to] the
Judicial Conduct Board within five (5) days.